AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 6, 2015 Registration Statement File No. 333-05155 Registration Statement File No. 333-07561 Registration Statement File No. 333-07563 Registration Statement File No. 333-07565 Registration Statement File No. 333-53769 Registration Statement File No. 333-53777 Registration Statement File No. 333-77031 Registration Statement File No. 333-44998 Registration Statement File No. 333-64830 Registration Statement File No. 333-64838 Registration Statement File No. 333-90946 Registration Statement File No. 333-125384 Registration Statement File No. 333-160390 Registration Statement File No. 333-175321 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-05155 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-07561 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-07563 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-07565 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-53769 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-53777 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-77031 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-44998 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-64830 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-64838 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-90946 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-125384 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-160390 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-175321 UNDER THE SECURITIES ACT OF 1933 SAPIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 04-3130648 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 131 Dartmouth Street Boston, MA (Address of Principal Executive Offices) (Zip Code) 1996 Employee Stock Purchase Plan 1996 Director Stock Option Plan 1992 Stock Plan 1996 Equity Stock Incentive Plan 1998 Stock Incentive Plan Adjacency, Inc. 1998 Stock Option Plan Human Code, Inc. 1994 Stock Option/Stock Issuance Plan 2001 Stock Option Plan 2002 Employee Stock Purchase Plan 2005 Employee Stock Purchase Plan Inducement Grant Outside of a Plan 2011 Incentive Plan (Full Titles of Plans) Joseph A. LaSala, Jr. Senior Vice President General Counsel & Secretary Sapient Corporation 131 Dartmouth Street Boston, MA 02116 (617) 621-0200 (Name, address, including zipcode, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Adam O. Emmerich, Esq. Edward J. Lee, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 (212) 403-1000 Large accelerated filerx Accelerated filero Non-accelerated filer ¨ Smaller reporting company¨ (Do not check if a smaller reporting company) 2 DEREGISTRATION OF SECURITIES These Post-Effective Amendments (these “Post-Effective Amendments”) relate to the following Registration Statements on Form S-8 (collectively the “Registration Statements”) of Sapient Corporation, a Delaware corporation (the “Company”), filed by the Company with the United States Securities and Exchange Commission (the “SEC”): · Registration No. 333-05155, registering 150,000 shares of common stock, par value $0.01 per share, of the Company (“Common Stock”) issuable under the 1996 Employee Stock Purchase Plan, as previously filed with the SEC on June 4, 1996; · Registration No. 333-07561, registering 30,000 shares of Common Stock issuable under the 1996 Director Stock Option Plan, as previously filed with the SEC on July 3, 1996; · Registration No. 333-07563, registering 1,386,155 shares of Common Stock issuable under the 1992 Stock Plan, as previously filed with the SEC on July 3, 1996; · Registration No. 333-07565, registering 2,400,000 shares of Common Stock issuable under the 1996 Equity Stock Incentive Plan, as previously filed with the SEC on July 3, 1996; · Registration No. 333-53769, registering 2,000,000 shares of Common Stock issuable under the 1998 Stock Incentive Plan, as previously filed with the SEC on May 28, 1998; · Registration No. 333-53777, registering 360,000 shares of Common Stock issuable under the 1996 Employee Stock Purchase Plan, as previously filed with the SEC on May 28, 1998; · Registration No. 333-77031, registering 63,254 shares of Common Stock issuable under the Adjacency, Inc. 1998 Stock Option Plan, as previously filed with the SEC on April 26, 1999; · Registration No. 333-44998, registering 488,040 shares of Common Stock issuable under the Human Code, Inc. 1994 Stock Option/Stock Issuance Plan, as previously filed with the SEC on August 31, 2000; · Registration No. 333-64830, registering 12,000,000 shares of Common Stock issuable under the 2001 Stock Option Plan, as previously filed with the SEC on July 10, 2001; · Registration No. 333-64838, registering 960,000 shares of Common Stock issuable under the 1996 Employee Stock Purchase Plan, as previously filed with the SEC on July 10, 2001; · Registration No. 333-90946, registering 2,700,000 shares of Common Stock issuable under the 2002 Employee Stock Purchase Plan, as previously filed with the SEC on June 21, 2002; 3 · Registration No. 333-125384, registering 2,074,000 shares of Common Stock issuable under the 2005 Employee Stock Purchase Plan, as previously filed with the SEC on May 31, 2005; · Registration No. 333-160390, registering 756,432 shares of Common Stock issuable under the Inducement Grant Outside of a Plan, as previously filed with the SEC on July 1, 2009; and · Registration No. 333-175321, registering 13,075,979 shares of Common Stock issuable under the 2011 Incentive Plan, as previously filed with the SEC on July 1, 2011. On February 6, 2015, pursuant to an Agreement and Plan of Merger, dated as of November 1, 2014 (the “Merger Agreement”), among Sapient Corporation, a Delaware corporation (the “Company”), Publicis Groupe S.A., a French société anonyme (“Parent”), and 1926 Merger Sub Inc., a Delaware corporation and wholly owned indirect subsidiary of Parent (“Purchaser”), Purchaser merged with and into the Company, with the Company surviving as a wholly owned indirect subsidiary of Parent (the “Merger”). As a result of the Merger, the Company has terminated all offerings of the Company’s securities pursuant to the Registration Statements.In accordance with undertakings made by the Company in the Registration Statements to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offerings, the Company hereby removes from registration any and all of such securities of the Company registered but unsold under the Registration Statements.The Registration Statements are hereby amended, as appropriate, to reflect the deregistration of such securities. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, theregistrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused these Post-Effective Amendments to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston, State of Massachusetts, onthis 6th day of February, 2015. SAPIENT CORPORATION By: /s/Joseph A. LaSala, Jr. Joseph A. LaSala, Jr. Senior Vice President, General Counsel and Secretary No other person is required to sign this Post-Effective Amendment in reliance upon Rule 478 under the Securities Act of 1933, as amended. [Signature Page to Post-Effective Amendment to Form S-8]
